The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 8-10-2022 is acknowledged. Claims 1-2 have been added. Claims 4-9 have been canceled. Claims 1-3 and 10-18 are pending. Claims 2 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 3, 10 and 13-18 are currently under examination. It should be noted that claim 2 has an improper claim status identifier.

Declaration
	The declaration of Richard W. Titball filed on 8-10-2022 under 37 C.F.R. 1.132 has been fully considered.
The declaration of attribution filed on 8-10-2022 under 37 C.F.R. 1.130 by Richard W. Titball has been fully considered

Claim Rejections Withdrawn
The rejection of claims 1, 3-10 and 13-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “functional fragment” is withdrawn in light of the amendment thereto.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase "global sequence identity" is withdrawn in light of the amendment thereto.
The rejection of claim 7 for lacking the proper antecedent basis for the limitation "the alpha toxin epitope polypeptide" in lines 1-2.  Cancellation of said claim has rendered the rejection moot.
The rejection of claim 8 for lacking the proper antecedent basis for the limitation "the alpha toxin epitope polypeptide" in lines 1-2.  Cancellation of said claim has rendered the rejection moot.
The rejection of claim 9 for lacking the proper antecedent basis for the limitation "the alpha toxin epitope polypeptide" in lines 1-2.  Cancellation of said claim has rendered the rejection moot.
The rejection of claim 9 for lacking the proper antecedent basis for the limitation "global sequence identity" in lines 1-2.  Cancellation of said claim has rendered the rejection moot.
The rejection of claims 1, 3-10 and 13-18 under 35 U.S.C. 103 as being obvious over da Costa et al. (Vaccine Vol. 31, pages 4003-4008) and Titball et al. (U.S. Patent 5,817,317 – IDS filed on 10-9-2020) is withdrawn in light of the declaration of attribution filed on 8-10-2022.

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 3, 10 and 13-18 under 35 U.S.C. 103 as being obvious over Titball et al. (U.S. Patent 9,422,343 – IDS filed on 10-9-2020) and Titball et al. (U.S. Patent 5,817,317 – IDS filed on 10-9-2020) is maintained for reasons of record.
1.  Claim 1 has been amended to be directed to a method of vaccinating a subject against necrotic enteritis caused by C. perfringens comprising administering an effective amount of a reduced toxicity NetB epitope polypeptide consisting of SEQ ID NO:2 and a reduced toxicity C. perfringens alpha-toxin consisting of SEQ ID NO:3.
2.  The intended purpose of claim 1 is to administer the composition as a vaccine necrotic enteritis to a subject at risk of necrotic enteritis and therefore for a prima facie case to be made, the “same purpose” would have to be preventing necrotic enteritis.
3.  Titball ‘317 does not disclose the treatment or prevention of necrotic enteritis.
4.  As stated in the declaration of Dr. Richard W. Titball, given the different characteristics of gas gangrene and necrotic enteritis, there is no basis to conclude that a protein effective that is protective against gas gangrene would provide protection against necrotic enteritis.
5.  The inventors discovered a surprising synergistic effect when a NetB epitope having the sequence of SEQ ID NO:2 and a reduced toxicity Clostridium perfringens alpha-toxin polypeptide having the sequence of SEQ ID NO:3 are administered together. There would be no reason to expect this synergistic effect.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, contrary to Applicant’s assertion the instant claims are drawn to the use of vaccines comprising a reduced toxicity NetB epitope polypeptide comprising the amino acid sequence of SEQ ID NO:2 and a reduced toxicity C. perfringens alpha-toxin comprising the amino acid sequence of SEQ ID NO:3.
With regard to Point 2, the skilled artisan would realize that vaccines that prevent Clostridium perfringens infection would necessarily prevent any maladies caused by said infections (e.g. necrotic enteritis). Consequently, it would be obvious for the skilled artisan to utilize the combination vaccine resulting from the cited references to prevent not only C. perfringens infections but also any malady caused by C. perfringens since preventing said infection would necessarily prevent any associated malady. Given that both the compositions of Titball ‘317 and Titball ‘343 are disclosed to be effective as Clostridium perfringens vaccines, they both have a common disclosed purpose and therefore it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). This position is supported by the instant specification which clearly sets for that their compositions are vaccines against C. perfringens infection and are administered by standard routes.
	With regard to Point 3, Applicant is reminded that the rejection is based on the combination of the cited references.
	With regard to Point 4, contrary to Applicant’s assertion, the skilled artisan would realize that prevention of C. perfringens infection would necessarily prevent the development of any malady arising from said infection. While the characteristics of gas gangrene and necrotic enteritis differs and would require differing treatment protocols, protection against the causative agent of both gas gangrene and necrotic enteritis (i.e. C. perfringens) would necessarily provide protection against both gas gangrene and necrotic enteritis. 
	With regard to Point 5, the basis of the rejection is not whether it is obvious to combine the cited proteins to produce a vaccine against necrotic enteritis but whether it is obvious to combine them to form a vaccine against C. perfringens as such a vaccine would necessarily prevent necrotic enteritis (as well any other malady caused by C. perfringens infection). Moreover, drugs, like antigens, can be affected by one another when administered to a subject and therefore synergy between “components” can be determined in the same manner. Consequently, the effects of the combination of NetB W262A and CPA247-320 are not synergistic. When both “drugs” (e.g. antigens) act on the same system (i.e. Bliss independence), the rule is that the fractional response of a combination of two “drugs” equals the sum of their two fractional responses minus their product. This is represented by the formula: 
Fa + Fb – (Fa x Fb)  
wherein Fa is the fractional response of the first “drug” (i.e. NetB W262A) and Fb is the fractional response of the second “drug” (i.e. CPA247-370). Given the fractional response of NetB W262A is 82% and that of CPA247-370 is 88% the response of their combination is 98% which is clearly additive.  [.88 + .82 – (.88 x .82) = .9784].  

As outlined previously, Titball et al. (‘343) disclose vaccine compositions comprising a NetB polypeptide having the sequence of SEQ ID NO:2 (see column 4, lines 57-63, SEQ ID NO:39 and the alignment below).  
RESULT 2
US-14-354-117-39
 Sequence 39, Application US/14354117
 Patent No. 9422343
  TITLE OF INVENTION: Vaccine
SEQ ID NO 39
  LENGTH: 292
  TYPE: PRT
  ORGANISM: Artificial Sequence
  FEATURE:
  OTHER INFORMATION: Mutated polypeptide sequence
US-14-354-117-39

  Query Match             100.0%;  Score 1531;  DB 10;  Length 292;
  Best Local Similarity   100.0%;  
  Matches  292;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SELNDINKIELKNLSGEIIKENGKEAIKYTSSDTASHKGWKATLSGTFIEDPHSDKKTAL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SELNDINKIELKNLSGEIIKENGKEAIKYTSSDTASHKGWKATLSGTFIEDPHSDKKTAL 60

Qy         61 LNLEGFIPSDKQIFGSKYYGKMKWPETYRINVKSADVNNNIKIANSIPKNTIDKKDVSNS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LNLEGFIPSDKQIFGSKYYGKMKWPETYRINVKSADVNNNIKIANSIPKNTIDKKDVSNS 120

Qy        121 IGYSIGGNISVEGKTAGAGINASYNVQNTISYEQPDFRTIQRKDDANLASWDIKFVETKD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IGYSIGGNISVEGKTAGAGINASYNVQNTISYEQPDFRTIQRKDDANLASWDIKFVETKD 180

Qy        181 GYNIDSYHAIYGNQLFMKSRLYNNGDKNFTDDRDLSTLISGGFSPNMALALTAPKNAKES 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GYNIDSYHAIYGNQLFMKSRLYNNGDKNFTDDRDLSTLISGGFSPNMALALTAPKNAKES 240

Qy        241 VIIVEYQRFDNDYILNWETTQARGTNKLSSTSEYNEFMFKINWQDHKIEYYL 292
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VIIVEYQRFDNDYILNWETTQARGTNKLSSTSEYNEFMFKINWQDHKIEYYL 292

Titball et al. (‘343) differs from the instant claims as they don’t explicitly disclose compositions that comprise reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides having the sequence of SEQ ID NO:3. 
Titball et al. (‘317) disclose reduced toxicity Clostridium perfringens alpha-toxin epitope polypeptides wherein said Clostridium perfringens alpha-toxin epitope polypeptides contain the amino acid sequence of SEQ ID NO:3 and the use of said polypeptides in vaccine compositions against Clostridium perfringens and disease states caused by Clostridium perfringens (see abstract and column 2, lines 37-39).
RESULT 1
US-08-341-538A-4
 Sequence 4, Application US/08341538A
 Patent No. 5817317
    TITLE OF INVENTION:  CLOSTRIDIUM PERFRINGENS VACCINES
      LENGTH:  124 amino acids
      TYPE:  amino acid
      TOPOLOGY:  linear
    MOLECULE TYPE:  protein
US-08-341-538A-4

  Query Match             100.0%;  Score 664;  DB 5;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NDPSVGKNVKELVAYISTSGEKDAGTDDYMYFGIKTKDGKTQEWEMDNPGNDFMTGSKDT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NDPSVGKNVKELVAYISTSGEKDAGTDDYMYFGIKTKDGKTQEWEMDNPGNDFMTGSKDT 60

Qy         61 YTFKLKDENLKIDDIQNMWIRKRKYTAFSDAYKPENIKIIANGKVVVDKDINEWISGNST 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YTFKLKDENLKIDDIQNMWIRKRKYTAFSDAYKPENIKIIANGKVVVDKDINEWISGNST 120

Qy        121 YNIK 124
              ||||
Db        121 YNIK 124


	The courts have determined that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from them having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Consequently, given the compositions of the cited references are for the same use, combining them in a single composition is deemed to be obvious.
 
Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 14, 2022